UNITED STATES I)ISTRICT coURT Ayg , 4
FoR THE DISTRICT oF CoLUMBIA mm U s 2072
Gourts' r@`, t‘hQ/g§rict g gam.g
'Sl‘,'/'c! of CO/L_/Dfry
MARIo JAIME DUARTE, ) nmb

)

Plaintiff, )

)

v. ) Civil Action No. 12-679

)

STATE oF soUTH CARoLINA, )
)

Defendant. )

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiffs complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial inforrnation. Accordingly, the Court will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

@a¢,;€¢./nz

United States District Judge

DATE; 5?//»/,~